Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 1 of 32 PageID #: 503



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


UNILOC USA, INC. and
UNILOC LUXEMBOURG, S.A.,                          Civil Action No. 1:17-cv-01658-CFC

       Plaintiffs,
                                                  JURY TRIAL DEMANDED
                       v.

MOTOROLA MOBILITY, LLC,

       Defendant.


                     STIPULATED [PROPOSED] PROTECTIVE ORDER

       This Order (“Protective Order”) is made under Fed R. Civ. P. 26(c) and governs any

Discovery Materials designated as CONFIDENTIAL, HIGHLY CONFIDENTIAL—

ATTORNEYS’ EYES ONLY, HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY—

TECHNICAL, or HIGHLY CONFIDENTIAL—SOURCE CODE, as those terms are defined

below, furnished by Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively “Plaintiffs”)

or Motorola Mobility, LLC (“Defendant”) (each hereinafter a “Party”) to any other Party in the

above captioned and numbered case (the “Litigation”). This Protective Order further applies to

any non-party (“Third Party”) that produces documents or things in connection with this

Litigation regardless of whether such production is made pursuant to subpoena.

       This Order shall be binding upon the parties and their attorneys, successors, legal

representatives, assigns, affiliates, subsidiaries, divisions, employees, agents, independent

contractors, or other persons or organizations over which they have control.
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 2 of 32 PageID #: 504



        1.      Purposes and Limitations.

                (a)     Protected Material designated under the terms of this Protective Order

shall be used by a Receiving Party solely for this Litigation and shall not be used directly or

indirectly for any other purpose whatsoever, including other litigations between the Parties.

                (b)     The Parties acknowledge that this Order does not confer blanket

protections on all disclosures during discovery or in the course of making initial or supplemental

disclosures under Rule 26(a). Designations under this Order shall be made with care and shall

not be made absent a good faith belief that the designated material satisfies the criteria set forth

below. If it comes to a Producing Party’s attention that designated material does not qualify for

protection at all, or does not qualify for the level of protection initially asserted, the Producing

Party must promptly notify all Receiving Parties that it is withdrawing or changing the

designation, and provide replacement materials with the appropriate designation.

        2.      Definitions.

                (a)     “Litigation” or “this Litigation” means the above captioned case.

                (b)     “Discovery Material(s)” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated in

connection with discovery or Rule 26(a) disclosures in this case.

                (c)     “Outside Counsel” means (i) counsel of record for a Party and (ii)

partners, associates, paralegals, and staff of such counsel to whom it is reasonably necessary to

disclose the information for this Litigation.

                (d)     “Party” means any party to this Litigation, including all of its officers,

directors, employees, consultants, retained experts, and Outside Counsel.



                                                    2
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 3 of 32 PageID #: 505



               (e)       “Producing Party” or “Designating Party” means a Party to this Litigation,

or any Third Party, on behalf of which documents, things, or information are furnished,

produced, or disclosed, whether voluntarily or in response to a request for discovery or by court

order, during the course of this Litigation.

               (f)       “Receiving Party” means a Party to which documents, things, or

information are furnished, disclosed, or produced during the course of this Litigation.

               (g)       “Protected Material” means any Discovery Material that is designated as

CONFIDENTIAL, HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL—SOURCE CODE, as provided for in this Order. Protected Material shall not

include: (i) advertising materials that have been published or publicly disseminated; or

(ii) materials that show on their face they have been disseminated to the public.

               (h)       “Source Code” means computer code, scripts, assembly, binaries, object

code, and Hardware Description Language (HDL) or Register Transfer Level (RTL) files that

describe the hardware design of any ASIC or other chip.

               (i)       “Asserted Patent” means U.S. Patent No. 6,161,134. If Plaintiffs amend

their complaint to include infringement counts as to additional asserted patent(s), the term

“Asserted Patents” shall also encompass the later-asserted patent(s).

           3. Discovery Material Designated as CONFIDENTIAL.

               (a)       A    Producing    Party       may   designate   Discovery   Material      as

CONFIDENTIAL if it contains or reflects confidential, proprietary, and/or commercially

sensitive information.

               (b)       Discovery Material designated as CONFIDENTIAL may be disclosed

only to the following:



                                                   3
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 4 of 32 PageID #: 506



                (i)           Outside Counsel;

               (ii)           The Court, including Judges, Magistrate Judges, law clerks, and

           clerical personnel of the Court before which this Litigation is pending, and

           qualified court reporters;

               (iii)          Consultants or experts and their staff retained by any of the parties

           or their counsel to consult or testify in the case, approved under the process set

           forth in Paragraph 11, excluding employees, officers or directors of a named

           party;

               (iv)           Persons reflected as authors or drafters of the Protected Material on

           the face of the document;

                (v)           Third-party contractors and their employees employed by either

           Party or their Outside Counsel for document management or copying services for

           this Litigation;

               (vi)           Third-party contractors and their employees involved in graphics

           or design services retained by either Party or their counsel for purposes of

           preparing demonstratives or other exhibits for deposition, trial, or other court

           proceedings in this Litigation;

              (vii)           Third-party contractors and their employees involved in jury or

           trial consulting or technical services retained by a Party or their counsel in this

           Litigation;

             (viii)           In connection with a deposition or hearing: current employees of

           the Producing Party; experts retained by the Producing Party for the case; any




                                                 4
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 5 of 32 PageID #: 507



               witness designated to testify pursuant to Fed. R. Civ. P. 30(b)(6) by the Producing

               Party; and

                     (ix)     For each party to this Litigation, employees of the Receiving Party,

               including in-house counsel, involved in this Litigation having a need to know the

               information in connection with the prosecution or defense of this Litigation, who

               have reviewed this Protective Order and executed the Acknowledgement of

               Protective Order attached as Exhibit A prior to receiving designated material

               marked CONFIDENTIAL, and who have been disclosed to the Producing Party;

               and

                     (x)      Any other person authorized to receive CONFIDENTIAL

               designated material by order of the Court or by written agreement of the Parties.

           4. Discovery Material Designated as HIGHLY CONFIDENTIAL—
              ATTORNEYS’ EYES ONLY.

               (a)      A Producing Party may designate Discovery Material as HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY if it contains or reflects information that is

extremely confidential and/or sensitive in nature and the Producing Party reasonably believes

that the disclosure of such Discovery Material is likely to cause economic harm or competitive

disadvantage to the Producing Party. The Parties agree that the following information, if non-

public, shall be presumed to merit the HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES

ONLY designation: trade secrets; research and development, and pending but unpublished patent

applications; commercially sensitive competitive information; commercial agreements, license

agreements, settlement agreements, or settlement communications; pricing information; financial

data; sales information; sales or marketing forecasts or plans; business plans; sales or marketing

strategy; product development information; engineering documents; testing documents;


                                                 5
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 6 of 32 PageID #: 508



employee information; and other non-public information of similar competitive and business

sensitivity.

                 (b)      A Producing Party may designate Discovery Material as HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY—TECHNICAL if it is directed to technical

information, but excluding financial data or non-technical business information.

                 (c)      Discovery Material designated as HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY—

TECHNICAL may be disclosed only to the following persons, subject to the terms of Paragraphs

6 and 11:

                       (i)       Persons identified in Paragraphs 3(b)(i)-(viii); and

                       (ii)      Any other person authorized to receive HIGHLY

                 CONFIDENTIAL—ATTORNEYS’ EYES ONLY designated material by order

                 of the Court or by written agreement of the Parties.

               5. Discovery Material Designated as HIGHLY CONFIDENTIAL—SOURCE
                  CODE.

                 (a)      To the extent production of Source Code becomes necessary to the

prosecution or defense of the Litigation, a Producing Party may designate Source Code as

HIGHLY CONFIDENTIAL—SOURCE CODE.

                 (b)      Nothing in this Order shall be construed as a representation or admission

that Source Code is properly discoverable in this action, or to obligate any Party to produce any

Source Code.

                 (c)      Discovery Material designated as HIGHLY CONFIDENTIAL—SOURCE

CODE may be disclosed only to the following:




                                                   6
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 7 of 32 PageID #: 509



                  (i)    The persons described in Paragraphs 3(b)(i)–(ii), (iv), persons described in

               Paragraph 3(b)(viii) above who have opined on source code in this Litigation or

               have been designated to testify on Rule 30(b)(6) topics relating to the source code,

               and individuals who are shown to be the authors of or to have previously

               reviewed the given source code;

                     (ii)       Up to three (3) consultants or experts—and their support

               personnel—retained for the purpose of this Litigation and approved pursuant to

               the procedures set forth in Paragraph 11; and

                     (iii)      Any other person authorized to receive HIGHLY

               CONFIDENTIAL—SOURCE CODE designated material by order of the Court

               or by written agreement of the Parties.

               (d)       Discovery Material designated as HIGHLY CONFIDENTIAL—SOURCE

CODE shall also be subject to the provisions set forth in Paragraphs 6 and 10.

       6.      Prosecution and Acquisition Bar.

               (a)       Patent Prosecution Bar. Absent the written consent of the Producing Party,

any person employed by, related to, or representing Plaintiffs who is permitted to and in fact

receives any of Defendant’s materials designated HIGHLY CONFIDENTIAL – SOURCE

CODE or HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY—TECHNICAL

(collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), in accordance with this

Order, shall not assist in the preparation or prosecution of any patent application relating to

exchanging data between a portable device and telephone on behalf of either Plaintiff, or its

acquirer, successor, predecessor, or other affiliate, before any foreign or domestic agency,

including the United States Patent and Trademark Office. To ensure compliance with the purpose



                                                   7
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 8 of 32 PageID #: 510



of this provision, each party shall create an “Ethical Wall” between those persons with access to

HIGHLY SENSITIVE TECHNICAL MATERIAL in accordance with this Order, and any

individuals who, on behalf of Plaintiffs or their acquirer, successor, predecessor, or other

affiliate, prepare, supervise, or assist in the preparation or prosecution of any patent application

relating to the accused functionalities as described above. These prohibitions shall not preclude

Plaintiffs’ litigation counsel from participating in any inter partes review proceedings. However,

if and when claim amendments are considered in such an inter partes review, Plaintiffs’

litigation counsel participating in that inter partes review must at that time either end their

involvement in that inter partes proceeding or request leave of court to continue their

participation in that proceeding. Litigation counsel who are the subject of such a request shall not

provide input on any proposed claim amendments while the motion for leave is pending, and the

Producing Party will agree to reasonable measures to expedite consideration of that motion (such

as an expedited briefing schedule that allows for at least one week for the filing of an

opposition). If leave of court is granted, then Plaintiffs’ litigation counsel may continue to

represent Plaintiffs in the litigation and the inter partes proceeding at issue, even though

amendments are considered. If leave is denied, then those counsel with access to HIGHLY

SENSITIVE TECHNICAL MATERIALS shall withdraw from representation in, and shall not

provide any input concerning, that inter partes review. The prohibitions of this paragraph shall

begin when the HIGHLY SENSITIVE TECHNICAL MATERIALS are first received by the

affected individual, and shall end one (1) year after dismissal of this Litigation, or the final non-

appealable termination of this Litigation.

               (b)     Patent Acquisition Bar: Absent the written consent of the Producing Party,

any person employed by, related to, or representing Plaintiffs who is permitted to and in fact



                                                  8
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 9 of 32 PageID #: 511



receives any of Defendant’s materials designated HIGHLY CONFIDENTIAL – SOURCE

CODE or HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY—TECHNICAL

(collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), in accordance with this

Order, shall not advise, counsel, participate, or assist in the acquisition of any patents or patent

applications on behalf of either Plaintiff, or its acquirer, successor, predecessor, or other affiliate,

that relate to the subject matter of exchanging data between a portable device and telephone. For

the avoidance of doubt, the “acquisition” of patents under this section includes any analysis or

evaluation of patents for the purposes of evaluating whether, or for what price, to acquire them.

These prohibitions shall begin when the HIGHLY SENSITIVE TECHNICAL MATERIALS are

first received by the affected individual, and shall end one (1) year after dismissal of this

Litigation, or the final non-appealable termination of this Litigation.

        7.      Scope.

                (a)      The protections conferred by this Order cover not only Protected Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

                (b)      Nothing in this Protective Order shall prevent or restrict a Producing

Party’s own disclosure or use of its own Protected Material for any purpose.

                (c)      Nothing in this Order shall be construed to prejudice any Party’s right to

use Protected Material in Court or in any court filing provided such use is consistent with the

terms of this Order.




                                                   9
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 10 of 32 PageID #: 512



               (d)       This Order is without prejudice to the right of any Party, for good cause

shown, to seek further or additional protection of any Discovery Material or to modify this Order

in any way, including, without limitation, an order that certain matter not be produced at all.

       8.      Designating Protected Material.

               (a)       Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: CONFIDENTIAL, HIGHLY CONFIDENTIAL—

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL—SOURCE CODE.

               (b)       Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under this Order

must take care to limit any such designation to specific material that qualifies under the

appropriate standards.

               (c)       Manner and Timing of Designations. Except as otherwise provided in this

Order, or as otherwise stipulated or ordered, a Disclosure or Discovery Material that qualifies for

protection under this Order must be clearly so designated before the material is disclosed or

produced.

               Designation in conformity with this Order requires:

                     (i)        for information in documentary form (e.g., paper or electronic

               documents, but excluding transcripts of depositions or other pretrial or trial

               proceedings), that the Producing Party affix one of the applicable legends—

               CONFIDENTIAL, HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY,

               or HIGHLY CONFIDENTIAL–SOURCE CODE—to each page. For documents




                                                  10
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 11 of 32 PageID #: 513



           produced natively (e.g., Excel spreadsheets or PowerPoint slides), the Producing

           Party shall affix one of the applicable legends to the corresponding slipsheet.

               (ii)        for testimony given in deposition or other pretrial or trial

           proceedings that the Designating Party identify on the record or up to thirty

           calendar days after receipt of the final transcript, that the transcript shall be treated

           as CONFIDENTIAL, HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES

           ONLY or HIGHLY CONFIDENTIAL—SOURCE CODE. The use of a

           document as an exhibit at a deposition or other pretrial or trial proceedings shall

           not in any way affect the designation of the exhibit. If Protected Material is being

           discussed on the record, the resulting testimony shall be likewise designated

           unless otherwise agreed in writing or on the record. Transcripts containing

           Protected Material shall have an obvious legend on the title page that the

           transcript contains Protected Material. Until expiration of the twenty-one-day

           period, the deposition testimony and resulting transcript shall be treated as

           HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.

               (iii)       for information produced in some form other than documentary

           evidence, including other tangible items, that the Producing Party affix in a

           prominent place on the exterior of the container or containers in which the

           information or item is stored the legend CONFIDENTIAL or HIGHLY

           CONFIDENTIAL—ATTORNEYS’ EYES ONLY or HIGHLY

           CONFIDENTIAL —SOURCE CODE.




                                              11
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 12 of 32 PageID #: 514



       9.        Access To and Use of Protected Material.

                 (a)   Secure Storage. Protected Material must be stored and maintained by a

Receiving Party in a secure manner that ensures that access is limited to the persons authorized

under this Order. Protected Material designated HIGHLY CONFIDENTIAL—ATTORNEYS’

EYES ONLY or HIGHLY CONFIDENTIAL—SOURCE CODE shall be stored within the

United States.

                 (b)   Legal Advice Based on Protected Material. Nothing in this Protective

Order shall be construed to prevent counsel from advising their clients with respect to this

Litigation based in whole or in part upon Protected Materials, provided counsel does not disclose

the Protected Material itself except as provided in this Order.

                 (c)   Filing Under Seal. Any Protected Material that is filed with the Court shall

be filed under seal and shall remain under seal until further order of the Court. The filing party

shall be responsible for informing the Clerk of the Court that the filing should be sealed. Exhibits

to a filing shall conform to the labeling requirements set forth in this Order. Documents filed

under seal must be filed in accordance with Local Rule 5.1.3.

                 (d)   Limitations. Nothing in this Order shall restrict in any way the use or

disclosure of Discovery Material by a Receiving Party: (i) that is or has become publicly known

through no fault of the Receiving Party; (ii) that is lawfully acquired by or known to the

Receiving Party independent of the Producing Party; (iii) that was previously produced,

disclosed and/or provided by the Producing Party to the Receiving Party or a non-party without

an obligation of confidentiality and not by inadvertence or mistake; (iv) with written consent of

the Producing Party; or (v) pursuant to order of the Court.




                                                 12
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 13 of 32 PageID #: 515



       10.     Disclosure and Review of Source Code.

               (a)     Properly discoverable Source Code shall be made available for inspection

in electronic format at the office of the Producing Party’s Outside Counsel. Source Code will be

made available for inspection between the hours of 9 a.m. and 6:00 p.m., local time, on business

days (i.e., weekdays that are not Federal holidays), although the Parties will be reasonable in

accommodating reasonable requests to conduct inspections at other times.

               (b)     Following an applicable discovery request, the Parties shall work together

to determine what Source Code will be inspected. Once the Parties have agreed on the Source

Code to be inspected and the Source Code has been delivered to the Producing Party’s Outside

Counsel, the Receiving Party shall provide three (3) business days’ notice prior to a proposed

inspection.

               (c)     Source Code, by default is designated HIGHLY CONFIDENTIAL—

SOURCE CODE and shall be produced for inspection and review subject to the following

provisions, unless otherwise agreed by the Producing Party:

                     (i)      Agreed upon Source Code shall be made available by the

               Producing Party to the Receiving Party’s Outside Counsel and up to three (3)

               consultants or experts approved by the process set forth in Paragraph 11, in a

               secure room on a secured computer without Internet access or network access to

               other computers and on which all access ports have been disabled (except for the

               ports necessary for a keyboard, mouse, and monitor), as necessary and appropriate

               to prevent and protect against any unauthorized copying, transmission, removal or

               other transfer of any Source Code outside or away from the computer on which

               the Source Code is provided for inspection (the “Source Code Computer” in the



                                                13
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 14 of 32 PageID #: 516



           “Source Code Review Room”). The Source Code shall be provided on the Source

           Code Computer in a searchable and non-editable, write-protected format. The

           Source Code Computer, including a keyboard, mouse, and monitor, shall be

           reasonably configured to permit the receiving Party to review the Source Code.

           The Producing Party shall provide the Receiving Party with information

           explaining how to start, log on to, and operate the Source Code Computer in order

           to access the produced Source Code on the Source Code Computer. Prior to the

           Receiving Party’s initial review, the Producing Party shall install software tools

           that are sufficient for viewing and searching the code produced on the platform

           produced. In the event the Receiving Party needs commercially available software

           tools for viewing and searching Source Code to be installed on the Source Code

           Computer, the Receiving Party must identify those tools and either provide the

           Producing Party with licensed copies of the software tool(s), or identify how to

           access and activate licensed copies, at the Receiving Party’s expense, ten (10)

           business days in advance of the schedule review to allow the Producing Party an

           opportunity to review and inspect the software tool(s). The Producing Party and

           Receiving Party shall promptly meet and confer in good faith to resolve any

           disputes regarding the configuration of the Source Code Computer or the Source

           Code Review Room.

               (ii)       The Receiving Party shall not copy, remove, or otherwise transfer

           any portion of the Source Code onto any recordable media or recordable device.

              (iii)       The Receiving Party is prohibited from bringing recordable media

           or recordable devices, including without limitation sound recorders, computers,



                                            14
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 15 of 32 PageID #: 517



           cellular telephones, peripheral equipment, cameras, CDs, DVDs, or drives of any

           kind into the Source Code Review Room.

              (iv)        During the Source Code review, the Producing Party agrees to

           provide a “break-out” room for the Receiving Party’s Source Code reviewer(s) to

           make phone calls and work. To the extent such a break-out room is not reasonably

           available, the Producing Party agrees to so notify the Receiving Party at least

           three (3) business days in advance of any day on which the Receiving Party’s

           Source Code reviewers are expected to inspect the Source Code.

               (v)        The Receiving Party’s Outside Counsel and up to three (3)

           consultants or experts approved pursuant to Paragraph 11 shall be entitled to take

           notes relating to the Source Code but may not copy the Source Code into the

           notes and may not take such notes on the Source Code Computer itself. If any

           individual inspecting Source Code seeks to take notes, all such notes will be taken

           on bound (spiral or other type of permanently bound) notebooks. No loose paper

           or other paper that can be used in a printer may be brought into the Source Code

           Review Room. All such notes shall be marked HIGHLY CONFIDENTIAL—

           SOURCE CODE. The Parties acknowledge that any notes or other work product

           taken or developed while in the Source Code Review Room may be later

           transcribed in electronic form.

              (vi)        The Producing Party may visually monitor the activities of the

           Receiving Party’s representatives during any Source Code review, but only to the

           extent reasonably necessary to ensure compliance with the provisions of this

           Paragraph, but will not monitor, listen in on, or otherwise inhibit the Receiving



                                             15
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 16 of 32 PageID #: 518



           Party’s privileged communications or note-taking in the Source Code Review

           Room, and the Producing Party’s supervision will not be deemed to cause any

           waiver or other loss of any privilege covering such notes or communications.

              (vii)       No copies of all or any portion of the Source Code may leave the

           Source Code Review Room except as otherwise provided herein. Further, no

           other written or electronic record of the Source Code is permitted except as

           otherwise provided herein. The Receiving Party may request that the Producing

           Party print limited portions of the Source Code not to exceed 500 total pages and

           no more than 40 consecutive pages, however, the Receiving Party may not request

           printed copies for the purposes of reviewing the Source Code other than

           electronically in the first instance. To the extent Receiving Party requires more

           than 40 consecutive pages and/or an aggregate total of more than 500 pages of

           source code, the Receiving Party shall make such request in writing, including the

           basis of such a request, and the Parties shall meet and confer to determine whether

           good cause exists to produce a limited number of additional pages. The printed

           pages shall be Bates labeled with a number and the HIGHLY CONFIDENTIAL

           —SOURCE CODE designation. The Producing Party shall have four (4) business

           days to review the printed Source Code to determine whether to object before

           producing the printed Source Code.

             (viii)       If the Producing Party objects that the printed portions are not

           reasonably necessary to any case preparation activity, the Producing Party shall

           notify the Receiving Party of such objection in writing. If, after meeting and

           conferring, the Parties cannot resolve the objection, the Producing Party shall



                                            16
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 17 of 32 PageID #: 519



           have seven (7) business days to file a motion with the Court. If the Producing

           Party fails to file such a motion, the objection will be deemed resolved and the

           Producing Party shall promptly produce the printed Source Code. The burden of

           showing relevance of the objected-to Source Code will lie with the Receiving

           Party.

               (ix)       All persons who will review a Producing Party’s Source Code on

           behalf of a Receiving Party, including members of a Receiving Party’s outside

           law firm, shall be identified in writing to the Producing Party at least five (5)

           calendar days in advance of the first time that such person reviews such Source

           Code. Such identification shall be in addition to any other disclosure required

           under this Order.

               (x)        Unless otherwise agreed by the Parties in writing, following each

           day on which inspection is done under this Order, the Receiving Party shall

           remove all notes, documents, and all other materials from the Source Code

           Review Room. The Producing Party shall not be responsible for any items left in

           the room following each inspection session, but shall not intentionally attempt to

           review privileged or confidential information left by the Receiving Party. All

           authorized persons shall be required to show a government-issued photo

           identification card confirming their identity prior to any access to the Source Code

           Review Room or the Source Code Computer. Access to the Source Code Review

           Room or the Source Code Computer may be denied to any individual who fails to

           provide proper identification.




                                             17
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 18 of 32 PageID #: 520



               (xi)        Other than as provided above, the Receiving Party will not copy,

           remove, or otherwise transfer any Source Code from the Source Code Computer

           including, without limitation, copying, removing, or transferring the Source Code

           onto any recordable media or recordable device. The Receiving Party will not

           transmit any Source Code in any way from the Source Code review site.

              (xii)        The Receiving Party may make no more than three (3) additional

           paper copies of any portions of the Source Code received from a Producing Party

           pursuant to Paragraph 10(c)(vi), not including copies attached to court filings or

           used at depositions, and shall maintain a log of all paper copies of the Source

           Code. The log shall include the names of the reviewers and/or recipients of paper

           copies and locations where the paper copies are stored. The Receiving Party shall

           provide a copy of this log to the Producing Party upon reasonable advanced

           notice.

             (xiii)        The Receiving Party’s Outside Counsel and any person receiving a

           copy of any Source Code shall maintain and store any paper copies of the Source

           Code at their offices in a manner that prevents duplication of or unauthorized

           access to the Source Code, including, without limitation, storing the Source Code

           in a locked room or cabinet at all times when it is not in use. No more than a total

           of five (5) individuals identified by the Receiving Party shall have access to the

           printed portions of Source Code (except insofar as such code appears in any court

           filing or expert report).

             (xiv)         To the extent reasonably necessary and pertinent to the expected

           testimony, the Receiving Party may make three (3) additional copies of any



                                            18
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 19 of 32 PageID #: 521



           printed Source Code in connection with a deposition of witness(es) permitted

           access to such Source Code pursuant to Paragraph 5(c). Any such additional copy

           made for the purpose of a deposition, and which is not marked as an exhibit to the

           deposition, shall be promptly destroyed after the conclusion of the deposition.

           Such additional deposition copies, and their disposition, shall be recorded in the

           Receiving Party’s log.

              (xv)        Except as provided in this sub-paragraph, absent express written

           permission from the Producing Party, the Receiving Party may not create

           electronic images, or any other images, or make electronic copies, of the Source

           Code from any paper copy of Source Code for use in any manner (including by

           way of example only, the Receiving Party may not scan the Source Code to a PDF

           or photograph the code except as permitted in this sub-paragraph). Images or

           copies of Source Code shall not be included in correspondence between the

           Parties (references to production numbers shall be used instead), and shall be

           omitted from pleadings and other papers whenever possible. To the extent

           reasonably necessary and pertinent to the issue being addressed, the Receiving

           Party may include excerpts of Source Code in a pleading, exhibit, expert report,

           discovery document, deposition transcript, or other Court document, and internal

           drafts thereof (a “Source Code Document”), provided that the Source Code

           Documents are appropriately marked under this Order, restricted to those who are

           entitled to have access to them as specified herein, and, if filed with the Court,

           filed under seal in accordance with the Court’s rules, procedures and orders. Only

           those portions of Source Code reasonably necessary and specifically referred to in



                                             19
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 20 of 32 PageID #: 522



               such Source Code Document may be scanned into a PDF or similar electronic

               format. The Receiving Party shall maintain a log of all such electronic copies of

               any portion of Source Code in its possession or in the possession of its retained

               consultants, including the names of the reviewers and/or recipients of any such

               electronic copies, and the locations and manner in which the electronic copies are

               stored. Additionally, any such electronic copies must be labeled HIGHLY

               CONFIDENTIAL—SOURCE CODE as provided for in this Order.

       11.     Notice of Disclosure.

               (a)     Consultants and Experts. The identification of an expert or consultant

pursuant to this Protective Order shall not be construed as the identification of an expert trial

witness under Federal Rule of Civil Procedure 26(a)(2). Prior to a Receiving Party giving,

showing, disclosing, making available, or communicating Protected Material to any expert or

consultant under this Protective Order, the Party shall:

                     (i)       Serve a notice on the Producing Party, identifying the expert or

               consultant and the expert’s or consultant’s business address; business telephone

               numbers; present employer and position (along with a job description); consulting

               activities and job history for the past four (4) years, including a list of all

               employers and clients to whom the expert or consultant has provided services; by

               name and number of the case and location of the court any litigation in connection

               with which the expert or consultant has offered expert testimony, including

               through a declaration, report, or testimony at a deposition or trial, during the

               preceding four (4) years; and past or present relationship, if any, with the

               Receiving Party. Furthermore, if available or reasonably obtainable, the most



                                                  20
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 21 of 32 PageID #: 523



           recent curriculum vitae or resume of the expert or consultant shall be provided

           under this section. If the most recent curriculum vitae or resume of the expert or

           consultant provides the information required under this paragraph, then the

           information need not be separately provided.

               (ii)       Include with such notice, a copy of the Acknowledgment of

           Protective Order, in the form shown in Exhibit A, which is attached hereto, signed

           by the expert or consultant and including all the information to be completed

           therein.

              (iii)       The Producing Party shall be entitled to object to disclosure to the

           expert or consultant within ten (10) business days after receipt of the

           Acknowledgment of Protective Order by stating specifically in writing the reasons

           why such expert or consultant should not receive the Protected Material.

               (iv)       If the Parties are unable to agree on the disclosure to the expert or

           consultant, the Party objecting to such expert or consultant may apply to the Court

           for an order that disclosure is improper within ten (10) business days of its

           objection. The burden of establishing the validity of such written objections rests

           with the objecting party. If the objecting party does not apply to the Court within

           the prescribed period, the objection shall be deemed withdrawn.

               (v)        No disclosure of the Protected Material shall be made to the

           proposed expert or consultant until the time for serving objections to that expert

           or consultant has passed, or, in the event that a written objection is timely served

           and a submission to prevent disclosure is filed, until such time as the Court has

           made a ruling thereon, and then, only in accordance with such ruling.



                                            21
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 22 of 32 PageID #: 524



                      (vi)     The filing and pendency of objections shall not limit, delay, or

                defer any disclosures of Protected Material to persons as to whom no such

                objection has been made, nor shall it delay or defer any other pending discovery

                unless the level of confidentiality bears directly on the objecting party’s ability to

                conduct such discovery.

                (b)      Authorization and Acknowledgment. Each person to whom Protected

Material is to be given, shown, disclosed, made available or communicated in any way in

accordance with this Protective Order (excluding the Court—e.g., Judges, Magistrate Judges, law

clerks, qualified court reporters, and clerical personnel of the Court before which this action is

pending—and Outside Counsel of record to any Party in connection with this Litigation), shall

first execute an Acknowledgment of Protective Order in substantially the form shown in Exhibit

A. Counsel for the Receiving Party shall keep in his or her files an original of each such executed

Acknowledgment of Protective Order until sixty (60) calendar days after the final termination of

this Litigation. Upon final termination of this action and at the written request of the Producing

Party, all such executed agreements shall be provided to Outside Counsel for the Producing

Party.

         12.    Notice to Third Parties.

         A Party is not required to produce Protected Material of a third party until the Producing

Party satisfies any obligation the Producing Party may have to the third party to notify the third

party of the Producing Party’s production of the third party’s Protected Material. The Producing

Party should make such notification reasonably promptly after determining that such notification

is required.




                                                  22
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 23 of 32 PageID #: 525



       13.     Challenging Designations of Protected Material.

               (a)       A Receiving Party shall not be obligated to challenge the propriety of any

designation of Protected Material under this Order at the time the designation is made, and a

failure to do so shall not preclude a subsequent challenge thereto. However, a Receiving Party

objecting to a designation of Protected Material must notify the Producing Party of its objection

pursuant to the procedure in Paragraph 13(b) within a reasonable time of identifying the

objection.

               (b)       Any challenge to a designation of Protected Material under this Order

shall be in writing, served on Outside Counsel for the Producing Party, particularly identify the

documents or information that the Receiving Party contends should be differently designated,

and state the grounds for the objection. Thereafter, further protection of such material shall be

resolved in accordance with the following procedures:

                      (i)       The Producing Party and the Receiving Party shall confer in a

               good faith effort to resolve the dispute;

                     (ii)       Failing agreement, the Receiving Party may bring a motion to the

               Court for a ruling that the Protected Material in question is not entitled to the

               status and protection of the Producing Party’s designation. The Parties’ entry into

               this Order shall not preclude or prejudice either Party from arguing for or against

               any designation, establish any presumption that a particular designation is valid,

               or alter the burden of proof that would otherwise apply in a dispute over discovery

               or disclosure of information; and

                     (iii)      Notwithstanding any challenge to a designation, the Protected

               Material in question shall continue to be treated under this Order consistent with



                                                  23
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 24 of 32 PageID #: 526



               its existing designation until one of the following occurs: (a) the Party who

               designated the Discovery Material in question withdraws or otherwise changes

               such designation in writing; or (b) the Court rules that the Discovery Material in

               question is not entitled to the designation or otherwise rules that a different

               designation should be applied.

       14.     Subpoenas or Court Orders.

       If at any time Protected Material is subpoenaed or otherwise ordered by any court,

arbitral, administrative, or legislative body, the Party to whom the subpoena or other request is

directed shall give prompt written notice thereof to every Producing Party who has produced

such Protected Material and to its counsel and shall endeavor to provide each such Producing

Party with an opportunity to move for a protective order regarding the production of Protected

Materials implicated by the subpoena or court order. If a Producing Party does not take steps to

prevent disclosure of such documents within ten (10) business days of the date written notice is

given, the Party to whom the subpoena or request is directed may produce such requested

documents, but shall take all reasonable measures to have such documents treated in accordance

with terms of this Protective Order.

       15.     Privileged Material.

               (a)     Nothing in this Order shall require production of documents, information

or other material that is protected from disclosure by the attorney-client privilege, the work

product doctrine, or other privilege, doctrine, or immunity.

               (b)     If documents, information or other material subject to a claim of attorney-

client privilege, work product doctrine, or other privilege, doctrine, or immunity is inadvertently




                                                 24
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 25 of 32 PageID #: 527



or unintentionally produced, such production shall in no way prejudice or otherwise constitute a

waiver of, or estoppel as to, any such privilege, doctrine, or immunity.

               (c)     Any Party that inadvertently or unintentionally produces documents,

information or other material (“Clawed-Back Materials”) it reasonably believes are protected

under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

immunity shall promptly notify the recipient(s) in writing.

               (d)     Each Party receiving such notice shall immediately return or destroy all

such Clawed-Back Materials, all copies thereof and any notes or materials generated from access

to such Clawed-Back Materials, and shall certify that all such Clawed-Back Materials have been

returned or destroyed within five (5) days. No use shall be made of Clawed-Back Materials

during depositions, through motion practice, at trial, or otherwise. Outside Counsel and their

vendors shall not be required to delete Clawed-Back Materials that may reside on their respective

firms’ electronic back-up systems, but they are precluded from accessing or using such Clawed-

Back Materials for any purpose.

               (e)     The Party sending such notice shall provide a supplemental privilege log

identifying such Clawed-Back Materials within fourteen (14) days of its notice. For inadvertently

produced information that would not otherwise have to be logged, no supplemental privilege log

is required. After returning or destroying the Clawed-Back Documents and receiving the

supplemental privilege log, the Receiving Party may move the Court for an Order compelling

production of any Clawed-Back Materials pursuant to the discovery provisions of the Scheduling

Order. The motion shall not assert as a ground for production the fact of the earlier inadvertent

production. The motion shall also not disclose or otherwise use the content of the Clawed-Back

Materials (beyond any information appearing on the above-referenced privilege log).



                                                 25
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 26 of 32 PageID #: 528



       16.     Inadvertent Failure to Properly Designate.

               (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall

not waive any such designation provided that the Producing Party notifies all Receiving Parties

that such Discovery Material is protected under one of the categories of this Order. The

Producing Party shall reproduce the Protected Material with the correct confidentiality

designation within seven (7) days upon its notification to the Receiving Parties. Upon receiving

the Protected Material with the correct confidentiality designation(s), the Receiving Party shall

return or securely destroy, at the Producing Party’s option, all Discovery Material that was not

designated properly. Outside Counsel and their vendors shall not be required to delete such

Discovery Material that may reside on their respective firms’ electronic back-up systems, but

they shall not make further copies of such improperly designated Discovery Material.

               (b)     Once a Receiving Party has received notification of the correct

confidentiality designation for the Protected Material with the correct confidentiality designation,

the Receiving Party shall treat such Discovery Material at the appropriately designated level

pursuant to the terms of this Order.

       17.     Inadvertent Disclosure Not Authorized By Order.

               (a)     In the event of a disclosure of any Protected Material pursuant to this

Order to any person or persons not authorized to receive such disclosure under this Protective

Order, the Party responsible for having made such disclosure, and each Party with knowledge

thereof, shall immediately notify counsel for the Producing Party whose Protected Material has

been disclosed and provide to such counsel all known relevant information concerning the nature

and circumstances of the disclosure. The responsible disclosing Party shall also promptly take all



                                                26
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 27 of 32 PageID #: 529



reasonable measures to retrieve the improperly disclosed Protected Material and to ensure that no

further or greater unauthorized disclosure and/or use thereof is made.

               (b)     Unauthorized or inadvertent disclosure does not change the status of

Protected Material or waive the right to hold the disclosed document or information as Protected.

       18.     Final Disposition.

               (a)     Not later than ninety (90) days after the Final Disposition of this case,

each Party shall return all Protected Material of a Producing Party to the respective Outside

Counsel of the Producing Party or destroy such Material. For purposes of this Order, “Final

Disposition” occurs after an order, mandate, or dismissal finally terminating the Litigation with

prejudice, including all appeals.

               (b)     All Parties that have received any such Protected Material shall certify in

writing that all such materials have been returned to the respective Outside Counsel of the

Producing Party or destroyed. Notwithstanding the provisions for return or destruction of

Protected Material, Outside Counsel may retain the pleadings, written discovery requests and

narrative responses, expert reports, transcripts, exhibits, correspondence and attorney and

consultant work product (but not document productions) for archival purposes. Additionally,

Outside Counsel and their vendors shall not be required to delete such Protected Material that

may reside on their respective firms’ electronic back-up systems, but they shall not use or make

further copies of such Protected Material for any purpose.

       19.     Miscellaneous.

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future for good cause shown. By stipulating to




                                                 27
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 28 of 32 PageID #: 530



this Order, the Parties do not waive the right to argue that certain material may require additional

or different confidentiality protections than those set forth herein.

               (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that

the terms of this Protective Order shall survive and remain in effect after the Final Determination

of the Litigation. The Court shall retain jurisdiction after Final Determination of this matter to

hear and resolve any disputes arising out of this Protective Order.

               (c)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (d)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this Litigation or otherwise that any

Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not

admissible in evidence in this action or any other proceeding.

               (e)     Modification of Waiver by the Parties. The Producing Party and Receiving

Party may agree in writing through their respective Outside Counsel to expressly alter or waive

specified provisions or protections provided for in this Protective Order with respect to particular

information or material.

               (f)     Effective Immediately. This Protective Order shall become effective as a

stipulation between the Parties immediately upon filing, notwithstanding the pendency of



                                                  28
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 29 of 32 PageID #: 531



approval by the Court, and the Parties shall treat any Protected Material produced before Court

approval as provided herein.

               (g)     Other Proceedings. By entering this Order and limiting the disclosure of

information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party

subject to this Order who becomes subject to a motion to disclose another party’s information

designated as confidential pursuant to this Order shall promptly notify that party of the motion so

that the party may have an opportunity to appear and be heard on whether that information

should be disclosed.




                                                29
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 30 of 32 PageID #: 532



By: /s/ Sean T. O’Kelly                           By: /s/ Jeremy A. Tigan
Sean T. O’Kelly (No. 4349)                        Jack B. Blumenfeld (#1014)
O’KELLY ERNST & JOYCE, LLC                        Karen Jacobs (#2881)
901 N. Market Street, Suite 1000                  Jeremy A. Tigan (#5239)
Wilmington, DE 19801                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Tel: (302) 778-4000                               1201 North Market Street
Email: sokelly@oelegal.com                        P.O. Box 1347
                                                  Wilmington, DE 19899
Paul J. Hayes                                     Tel.: (302) 658-9200
Massachusetts State Bar No. 227,000               jblumenfeld@mnat.com
James J. Foster                                   kjacobs@mnat.com
Massachusetts State Bar No. 553,285
Kevin Gannon                                      Martha Jahn Snyder (Pro Hac Vice)
Massachusetts State Bar No. 640,931               martha.snyder@quarles.com
PRINCE LOBEL TYE LLP                              Anthony A. Tomaselli (Pro Hac Vice)
One International Place, Suite 3700               aat@quarles.com
Boston, MA 02110                                  Kristin Graham Noel (Pro Hac Vice)
Tel: (617) 456-8000                               kristin.noel@quarles.com
Email: phayes@princelobel.com                     Carly S. Conway (Pro Hac Vice)
Email: jfoster@princelobel.com                    carly.conway@quarles.com
Email: kgannon@princelobel.com                    QUARLES & BRADY, LLP
                                                  33 East Main Street, Suite 900
Attorneys for Plaintiffs Uniloc USA, Inc.         Madison, WI 53703
and Uniloc Luxembourg, S.A.                       Tel.: (608) 251-5000

                                                  Louis A. Klapp
                                                  louis.klapp@quarles.com
                                                  QUARLES & BRADY LLP
                                                  300 North LaSalle Street, Suite 4000
                                                  Chicago, IL 60654
                                                  Tel: (312) 715-2712

                                                  Attorneys for Defendant Motorola Mobility, LLC




SO ORDERED, this ________ day of _________________________, 2018.


                                                 ____________________________________
                                                 United States District Judge




                                            30
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 31 of 32 PageID #: 533



                                          EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


UNILOC USA, INC. and
UNILOC LUXEMBOURG, S.A.,                         Civil Action No. 1:17-cv-01658-CFC

       Plaintiffs,
                                                 JURY TRIAL DEMANDED
                      v.

MOTOROLA MOBILITY, LLC,

       Defendant.



                     ACKNOWLEDGEMENT OF PROTECTIVE ORDER


       I, ______________________________________________________________ state that:

My residence address is __________________________________________________________

______________________________________________________________________________

My business address is ___________________________________________________________

______________________________________________________________________________

My present employer and job description are _________________________________________

______________________________________________________________________________

My relationship to the parties to this action is as follows ________________________________

______________________________________________________________________________

       I have read and reviewed in its entirety the annexed Stipulated Protective Order

(“Protective Order”) that has been signed and entered in this matter.

       I hereby agree to be bound by and comply with the terms of the Protective Order, and not

to disseminate or disclose any information subject to the Protective Order that I review or about
Case 1:17-cv-01658-CFC Document 47 Filed 11/26/18 Page 32 of 32 PageID #: 534



which I am told, to any person, entity, party, or agency for any reason, except in accordance with

the terms of the Protective Order.

       I understand that contempt sanctions may be entered for violation of this Protective Order

and further agree to submit to the jurisdiction of this Court for the purposes of enforcement of

the terms of this Protective Order.



       DATED this ________________ day of ________________, 201__.




                                                        (Signature)



                                                        (Typed or Printed Name)


                                                              [Signature]




                                                 2
